Appeal from a judgment of the County Court of Albany County, rendered December 18, 1973, upon a jury verdict convicting defendant of the crimes of possession of a defaced firearm (Penal Law, § 265.05) and possession of a dangerous drug in the fourth degree (formerly Penal Law, § 220.15, as added by L 1969, ch 788, § 3, as repealed by L 1973, ch 276, § 18), both Class D felonies. This appeal was previously before this court and the pertinent facts are set forth in our opinion (48 AD2d 720) wherein we withheld determination of the appeal and remitted the case to the Albany County Court for an in camera hearing in accordance with the guidelines set forth in People v Darden (34 NY2d 177, mot for lv to rearg den 34 NY2d 995) to determine whether or not there was sufficient evidence to establish probable cause for the issuance of the warrant to search defendant’s home. The primary question presented centered upon the prosecution’s refusal at a suppression hearing to disclose the identities of its confidential informants whose information provided the sole basis for the issuance of the warrant, and at the subsequent in camera proceeding both the identities of the informants and the existence of probable cause for the warrant were clearly established. Consequently, defendant’s motion to suppress the evidence seized in his home was properly denied. As to defendant’s remaining contentions, they are all factual in nature and the record amply supports the jury’s determination thereof. Judgment affirmed. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.